Citation Nr: 0320522	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  99-24 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO).  


REMAND

Following its October 2002 decision, which reopened the 
appellant's previously denied claim for service connection 
for post-traumatic stress disorder (PTSD), the Board deferred 
adjudication of the underlying issue of service connection 
for PTSD, and undertook further evidentiary development in 
this case pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  The 
United States Court of Appeals for the Federal Circuit 
recently invalidated the regulations which empowered the 
Board to issue written notification of the VCAA and to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the appellant or his 
representative.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. May 1, 2003).  

In this case, the Board requested the association of medical 
records with the claims file, and that the appellant be 
afforded VA examination.  A scheduling request was entered 
for VA examination for the appellant at the Biloxi, 
Mississippi VA medical facility. However, this request was 
later cancelled due to information that the appellant no 
longer resided within that jurisdiction.  A notation in the 
claims file indicates the appellant now resides in 
California.  The record reflects that notice of the Board's 
actions in further development of his claim was forwarded to 
the appellant at his address in Mississippi in January 2003.  
This mailing was returned as undeliverable by the postal 
service.  It was noted that no forwarding information had 
been provided.  It appears that an effort to contact the 
appellant through the California address has not been made.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO is requested to attempt to contact 
the appellant at the California address noted 
in the claims file.  If successful the RO 
should ask the appellant to identify all VA 
and non-VA health care providers that have 
treated him for psychiatric disorder from 
December 1970 to the present which have not 
previously been submitted.  The appellant 
should be provided with the necessary 
authorization forms for the release of this 
information.  The RO should attempt to obtain 
records from each health care provider the 
appellant identifies, which have not been 
associated with the claims file.  

2.  Thereafter the RO should take the 
appropriate action to have the veteran 
examined by a VA psychiatrist in the 
appropriate jurisdiction in order to 
determine the nature, severity of the 
reported PTSD.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated tests are to be conducted.  Please 
advise the examiner that only a verified 
stressor may be used as a basis for a 
diagnosis of PTSD.  The examiner should be 
informed that the following stressors have 
been verified:  a catapult caught on a cable 
resulting in injuries to fellow service men; 
and an airplane crash near where the veteran 
was sleeping resulting in the death of a 
pilot.

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether the stressors found to be established 
by the record were sufficient to produce PTSD 
and whether there is a link between the 
current symptomatology and one or more of the 
in service stressors found to be established 
by the record.

3.  Thereafter, the RO is requested to 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the case 
must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




